[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION (MOTION FOR SUMMARY JUDGMENT )
The Court after reviewing the briefs submitted by counsel and supporting documents does not find there is no genuine issue as to any material fact: There are issues sufficiently in dispute so that the movant is not, as a matter of law at this time, entitled to judgment. Daily v. New Britain Machine Co., 200 Conn. 562 (1986). State v. Goggin, 208 Conn. 606 (1988).
Nor is the Court persuaded that, as a matter of law, the action is barred by Res Judicata or Collateral Estoppel. The issues and parties are not the same as were involved in prior arbitration or other proceedings.
In this matter the strict standard needed by the movant to demonstrate his entitlement to the remedy of summary judgment is not met. Kakedelis v. DeFarbitis, 191 Conn. 276
(1983).
The Motion for Summary Judgment is denied.
KLACZAK, J. CT Page 1356
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 1357
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 1358
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 1359